 

Case 20-19827-RAM Doc61 Filed 01/28/21 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
www.flsb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C] Original Plan
[m] 6th Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
L] Moditied Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Carlos A Marrero JOINT DEBTOR: CASE NO.: 20-19827-RAM
SS#: xxx-xx- 7940 _ SS#: XXX-xx-
I NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a .

partial payment or no payment at all to the secured creditor L] Included [fm] Not included

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set ‘

out in Section IIT [-] Included (@] Not included

Nonstandard provisions, set out in Section VIII {m] Included [] Not included
I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1, $1,745.17 formonths 1 to 5 ;
2, $1,618.11 formonths 6 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE’ [_] PRO BONO
Total Fees: $3000.00 Total Paid: $1525.00 Balance Due: $1475.00
Payable $295.00 /month (Months | to 5)

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 Chapter 13 Case,

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
TIT. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: ["] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

1. Creditor: phh Mortgage Services
Address: Mailstop SBRP Arrearage/ Payoff on Petition Date $8,998.37
Mouatitonnel WE seo Arrears Payment (Cure) $149.97 /month (Months 1 to 60 )
Regular Payment (Maintain) $445.10 ‘month (Months 1 to 5)
Last 4 Digits of Regular Payment (Maintain) $448.59 ‘month (Months 6 to 60 )
Account No.: 9317 Post-petition fee $1350 $24.54 /month(Months 6 to 60_)

 

 

LF-31 (rev. 10/3/17) Page | of 3

 

 

 
Case 20-19827-RAM

Doc 61 Filed 01/28/21 Page 2 of 3

Debtor(s): Carlos A Marrero Case number: 20-19827-RAM

 

 

Other:

 

[m] Real Property
(m)Principal Residence

[_ ]Other Real Property

Address of Collateral:
6055 West 19 Ave, #419
Hialeah, FL 33012

[_] Personal Property/Vehicle

Description of Collateral:

Check one below for Real Property:
[m]Escrow is included in the regular payments

[|The debtor(s) will pay [_]taxes [__]insurance directly

 

 

Address: PO Box 829629
Philadelphia, PA 19182

Arrearage/ Payoff on Petition Date

2. Creditor: Deutsche Bank National Trust Company c/o CT Corporation System Franklin Credit Management Corporation

32345.32 Principal balance

 

Address of Collateral:
6055 West 19 Ave, #419
Hialeah, FL 33012

[_] Personal Property/Vehicle

Description of Collateral:

 

Payoff (Including 5.25% monthly interest $539.08 ‘month (Months 1 to 60 )
Last 4 Digits of Post- Petition interest rate 5.25% $8490.6. $141.51 ‘month (Months I! to 60 )
Account No.: 0022
Other:
[_] Real Property Check one below for Real Property:
[m)Principal Residence [_]Escrow is included in the regular payments
[ ]Other Real Property [m|The debtor(s) will pay [miJtaxes [mJinsurance directly

 

 

B. VALUATION OF COLLATERAL:
C. LIEN AVOIDANCE [i] NONE

[a] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[=] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[-] NONE

[@] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor

American Management & #419

I. Realty, Inc

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

6055 West 19 Ave, #419
Hialeah, FL 33012

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [il] NONE

B. INTERNAL REVENUE SERVICE:

[li] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [ii] NONE

D. OTHER: [i] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

LF-31 (rev. 10/3/17)

Page 2 of 3

 
Case 20-19827-RAM Doc61 Filed 01/28/21 Page 3of3

Debtor(s): Carlos A Marrero Case number: 20-19827-RAM

 

A, Pay $152.61 /month (Months 6 to 60 )

Pay /month (Months to)
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [Gi] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [mi] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[mj] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [m] NONE

VII. NON-STANDARD PLAN PROVISIONS [] NONE
{@] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The Debtor is paying off a final judgment of a mortgage on his homestead property as indicated in Section III, 2 of this plan.

 

[-] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/s/ Carlos A Marrero Debtor 1/27/2021 Joint Debtor

Carlos A Marrero Date Date

/s/ Ricardo Corona, Esq. 1/27/2021
Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3] (rev. 10/3/17) Page 3 of 3
